616 So. 2d 190 (1993)
CITY OF MELBOURNE, Appellant,
v.
Joseph Albert PUMA, Appellee.
No. 92-1038.
District Court of Appeal of Florida, Fifth District.
April 9, 1993.
Paul R. Gougelman, III and Michael R. Riemenschneider of Reinman, Harrell, Graham, Mitchell & Wattwood, P.A., Melbourne, for appellant.
Ralph Geilich, Melbourne, for appellee.
PER CURIAM.
Affirmed on the authority of Snyder v. Board of County Commissioners, 595 So. 2d 65 (Fla. 5th DCA 1991), juris. accepted, 605 So. 2d 1262 (Fla. 1992). See also ABG Real Estate Development Company of Florida, Inc. v. St. Johns County, 608 So. 2d 59 (Fla. 5th DCA 1992).
AFFIRMED.
DAUKSCH, PETERSON and DIAMANTIS, JJ., concur.